The State of TexasAppellee/s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                          June 20, 2014

                                      No. 04-14-00432-CR

                                     Otto Ray KIETZMAN,
                                           Appellant

                                                v.

                                   THE STATE OF TEXAS,
                                         Appellee

            From the Criminal District Court, Magistrate Court, Bexar County, Texas
                                 Trial Court No. 2013W0631
                        Honorable Andrew Carruthers, Judge Presiding


                                         ORDER
        On February 28, 2014, appellant filed an amended application for writ of habeas corpus
seeking relief from an extradition order. On March 14, 2014, the trial court signed an order
denying relief, and appellant filed a timely notice of appeal from that order on March 18, 2014.
On June 2, 2014, the trial court signed a second order denying relief, and appellant filed a timely
notice of appeal from that order on June 11, 2014.

       Appellate courts do not have jurisdiction to review a trial court’s refusal to grant an
application for a writ of habeas corpus. Ex parte Hargett, 819 S.W.2d 866, 868 (Tex. Crim.
App. 1991). “When a hearing is held on the merits of an applicant’s claim and the court
subsequently rules on the merits of that claim,” however, “the losing party may appeal.” Id.

        The clerk’s record contains an acknowledgment dated March 14, 2014, referring to a
transfer of exhibits from the court reporter to the district clerk; therefore, it appears from the
record that the trial court’s order dated March 14, 2014, was a ruling on the merits of appellant’s
habeas claim and is an appealable order. The record does not, however, contain any document
establishing that the trial court’s order dated June 2, 2014, also was a ruling on the merits of
appellant’s habeas claim. It is therefore ORDERED that appellant show cause in writing within
two weeks from the date this order is signed why this court has jurisdiction to consider
appellant’s appeal of the June 2, 2014 order. If appellant fails to respond within the time
provided, this appeal will proceed only with regard to the trial court’s March 14, 2014 order. All
other appellate deadlines are SUSPENDED pending further order of this court.
                                              _________________________________
                                              Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of June, 2014.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court